Citation Nr: 1729814	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jill Mitchell-Thein


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1984 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hearing loss effective from September 19, 2008, and assigned an initial rating of 0 percent.

This issue was previously before the Board in July 2012, September 2014, and March 2015 when it was remanded for further development, which has been completed.  


FINDING OF FACT

Throughout the appeal, the Veteran's hearing loss was manifested by no worse than Level II hearing loss bilaterally, with speech discrimination scores of no worse than 90 percent on the right and 86 percent on the left.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports are of record.

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, VA audiology examinations were provided and in correspondence dated May 2015, the RO asked the Veteran to contact his private audiologist, or in the alternative provide the contact information and authorization,    to clarify whether or not the speech recognition thresholds on the private audiograms conformed to the Maryland CNC standard.  Moreover, as mentioned, a statement of the case was issued with respect to the claim for multiple sclerosis in September 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based      on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and     VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Audiological examinations used to measure impairment must be conducted by a     state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  Further, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present     and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is        an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking a higher initial rating for his service-connected bilateral hearing loss, which is rated as noncompensably disabling from September 19, 2008.

A VA audiological examination conducted during November 2008 showed pure tone thresholds of 10, 15, 45, and 50 decibels in the right ear and 10, 50, 70, and 75 decibels in the left ear at the specified frequencies, resulting in average pure tone thresholds of 30 decibels in the right ear and 51 decibels in the left ear.  Speech recognition scores were 100 percent bilaterally.  The examining audiologist also noted that the effect of the Veteran's bilateral hearing loss on activities of daily living was minimal with the use of hearing aids.

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss bilaterally.  Further, when hearing ability is Level I in each ear, a noncompensable evaluation is warranted under Table VII. 

Another VA examination was conducted in July 2011.  Testing showed pure tone thresholds of 15, 25, 55, and 60 decibels in the Veteran's right ear and 15, 60, 80, and 75 decibels in the left ear at the specified frequencies, resulting in average pure tone thresholds of 39 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  As such, a noncompensable evaluation is warranted under Table VII.  

A VA examination was conducted in September 2012.  Testing showed pure tone thresholds of 15, 25, 55, and 60 decibels in the Veteran's right ear and 15, 50, 75, and 70 decibels in the left ear at the specified frequencies, resulting in average pure tone thresholds of 39 decibels in the right ear and 53 decibels in the left ear. Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 86 percent in the left ear.

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss bilaterally.  Further, when hearing ability is Level II in each ear, a noncompensable evaluation is warranted under Table VII.

Another VA examination was conducted in October 2014.  Testing showed pure   tone thresholds of 20, 50, 55, and 60 decibels in the Veteran's right ear and 25, 60,    80, and 80 decibels in the left ear at the specified frequencies, resulting in average pure tone thresholds of 46 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right       ear and 94 percent in the left ear.  The examining audiologist remarked that the Veteran's hearing loss did not impact ordinary conditions of daily life.

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  As such, a noncompensable evaluation is warranted under Table VII.  

In July 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) signed by his private physician.  Testing showed pure tone thresholds of 15, 50, 60, and 70 decibels in the Veteran's right ear and 15, 50, 75, and 75 decibels in the left ear at the specified frequencies, resulting in average pure tone thresholds of 49 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss bilaterally.  Further, when hearing ability is Level I in each ear, a noncompensable evaluation is warranted under Table VII.

The Board acknowledges that the record also includes private audiological testing from the Veteran's physician from January 2007, October 2009, April 2010, April 2011, May 2011, and October 2012.  However, the testing results are in graphic     form only and were not interpreted.  Moreover, other than the May 2011 testing, it     is unclear whether the Maryland CNC controlled speech discrimination test was used to determine the speech recognition scores, and the requested clarification of such    was not provided to VA.  As such, the results of those tests cannot be used for rating purposes.  See 38 C.F.R. § 4.85. Regardless, the pure tone threshold findings on those private testing reports are consistent with those shown on contemporaneous VA examinations.  

Finally, neither VA nor the private audiological testing reflect pure tone thresholds that fall within the requirements of 38 C.F.R. § 4.86 such that an evaluation without speech discrimination results can be assigned.

Although the Board sympathizes with the Veteran's prior complaints regarding      the functional impact of his hearing loss on his daily life, including difficulty communicating in social and employment situations, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the October 2014 VA examiner addressed the effects of the Veteran's hearing loss on his daily activities and occupational functioning, which    at that time were none.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In sum, the most probative evidence of record reflects findings consistent with a noncompensable rating for bilateral hearing loss throughout the entire period on appeal.  Accordingly, entitlement to a compensable rating for bilateral hearing loss is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.          Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


